Citation Nr: 1760753	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-44 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to May 1961 and additional unverified U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran disagreed with this decision in June 2014.  He perfected a timely appeal in December 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The Veteran's available service personnel records show that his military occupational specialty (MOS) was field artillery so his in-service exposure to significant acoustic trauma is conceded.

2.  The record evidence shows that the Veteran currently experiences tinnitus.

3.  Resolving any reasonable doubt in the Veteran's favor, his current tinnitus was incurred in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the evidence supports granting the Veteran's claim of service connection for tinnitus.  He contends that he incurred tinnitus during active service, specifically as a result of exposure to significant in-service acoustic trauma while working in the U.S. Army as a field artilleryman.  He alternatively contends that his current tinnitus is related to service.  The record evidence reasonably supports the Veteran's assertions regarding an etiological link between his exposure to significant in-service acoustic trauma and his current tinnitus.  For example, the Board notes initially that the Veteran's DD Form 214 shows that his MOS was field artillery.  He was awarded a Marksman (Rifle) badge.  His last duty assignment was with a 105 millimeter mortar battery company in a U.S. Army infantry brigade.  Thus, the Board concedes that the Veteran likely was exposed to significant acoustic trauma while on active service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."). 

The Board next notes that the Veteran's service treatment records show that, at his pre-enlistment physical examination in August 1958, prior to his entry on to active service in June 1959, his hearing was within normal limits (15/15) on whispered voice hearing test.  The Veteran denied any relevant pre-service medical history.  The Veteran's hearing was unchanged at his induction (or enlistment) physical examination in June 1959.  It also was unchanged at his separation physical examination in April 1961.  The Board observes here that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence shows that, on VA hearing loss and tinnitus DBQ in March 2014, the Veteran's complaints included constant bilateral tinnitus.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported an in-service history of exposure to acoustic trauma from mock hand grenades, vehicle noises, mortar fire, and gunfire.  He did not use hearing protection during service.  He denied any history of post-service civilian noise exposure.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was related to active service.  The rationale for this opinion was that the Veteran's service treatment records "were negative for complaints of tinnitus.  The Veteran could not provide an onset time of tinnitus symptoms.  He did not attribute his tinnitus to his military service."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board again notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Having reviewed the March 2014 VA examiner's opinion, the Board finds that it is not probative on the issue of whether the Veteran's tinnitus is related to his conceded in-service exposure to significant acoustic trauma.  The Board observes here that, although the March 2014 VA examiner found the Veteran's reported in-service exposure to significant acoustic trauma persuasive support for a positive nexus opinion between his current bilateral hearing loss and active service, she did not find the same reported history persuasive support for a positive nexus opinion between the Veteran's current tinnitus and active service.  This examiner did not explain this apparent discrepancy in her differing evaluations of the impact of the Veteran's reported in-service exposure to significant acoustic trauma on the contended etiological relationships between bilateral hearing loss, tinnitus, and active service.

The Veteran contends that he incurred tinnitus as a result of in-service exposure to significant acoustic trauma while working in field artillery.  The Board has conceded the Veteran's in-service exposure to significant acoustic trauma because it is consistent with the facts and circumstances of his service as a U.S. Army field artilleryman.  The record evidence indicates that the Veteran currently experiences tinnitus.  The Board has found the only medical opinion of record dated in March 2014 to be not probative on the issue of whether the Veteran's current tinnitus is related to his conceded in-service exposure to significant acoustic trauma while working as a U.S. Army field artilleryman.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


